Title: Friday July the 13th 1781.
From: Adams, John Quincy
To: 


       This morning Mr. Dana and I went to see a gentleman for whom Mr. Dana had letters. He went to take a walk with us about the City which is large, but irregular, very old, and dirty, the streets are very narrow, and the houses are in a decaying situation. We went to see one of the Churches in which they say that the bodies of the three Wise men of the east are interr’d. The priests show their riches every day at 9 o’clock A.M. They have this inscription on the tomb.
       
        “Corpora sanctorum recubant Hic terna Magorum,
        Ex His sublatum Nihil est alibive Locatum”
       
       There are here, about 50 protestant families; they are not allow’d to have any place of worship in the city, but they have a Church about 3 Miles from the city, where they go every Sunday, at a Small village call’d Mulheim; Subject to the Elector Palatine; the Protestants here cannot own houses or farms, but they buy them, and agree with a Catholic to own the house or farm under his name; they can sell goods in retail only; and they cannot be mechanics; this is all thro’ the bishoprick; yet Jews are tolerated and have their Synagogue in a Village, opposite Cologne, of which I have already spoken.
       The jesuits are not permitted to stay here; but by changing their habits they do, and have their universities.
       Cologne like all the other towns situated upon the Rhine, has no manufactures. The Dutch Vessels come up as far as Cologne, and are oblig’d to unload their cargoes there; and the Vessels which come from up in Germany and from Switzerland where the Rhine takes its rise cannot go with their commodities any lower than Cologne; they unload here also and change their goods for the Dutch ones which come up.
       A little way up the river from Cologne is a tower, which stands upon the Rhine. They say that it was there that Julius Caesar built his bridge, a Gentleman told us that in the year 1766 when the waters of the Rhine were exceeding low the ruins of this bridge could be seen, in the winter the water rises about 8 or 10 feet commonly; but in the year 1770 it rose near 18 feet higher than they are at present.
       From the Spectator. (continued from yesterday).
      